Per Curiam.
The attachment having been granted in this case on the 2d of May, 1891, an order of publication was made on June 1, 1891, requiring the summons to be published in the Evening Post and Evening Sun and the New York Law Journal. The summons was published in the Evening Post and the Evening Sun on the same day, but was not published in the Law Journal until the following day,—more than 30 days after the granting of the attachment. The first publication of the summons, as required by the order of publication, was not commenced within 30 days after the granting of the attachment, and the attachment therefore fell. Taylor v. Troncoso, 76 N. Y. 599. The order should be reversed, with $10 costs and disbursements, and the motion granted.